FILED
                            NOT FOR PUBLICATION                              APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LIBERTY MEDIA HOLDINGS, LLC, a                   No. 12-55574
California corporation,
                                                 D.C. No. 3:11-cv-00652-MMA-
               Plaintiff - Appellant,            BLM

  v.
                                                 MEMORANDUM*
ERIC HENSON,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                             Submitted April 16, 2013**

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Liberty Media Holdings, LLC (“Liberty”) appeals from the district court’s

judgment dismissing its copyright infringement action for lack of personal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Sher v. Johnson, 911 F.2d 1357, 1360 (9th Cir. 1990). We reverse and remand.

      The district court improperly dismissed Liberty’s action because it did not

first give Liberty notice and an opportunity to assert facts to support the court’s

exercise of personal jurisdiction over Henson. See Tuli v. Republic of Iraq (In re

Tuli), 172 F.3d 707, 712-13 (9th Cir. 1999) (court erred in failing to give plaintiff

notice and an opportunity to present facts supporting personal jurisdiction before

declining to enter a default judgment on the ground that such a showing had not

been made).

      Accordingly, we reverse the judgment dismissing Liberty’s action and

remand to the district court for further proceedings.

      REVERSED and REMANDED.




                                           2                                    12-55574